DETAILED ACTION
Acknowledgements
In the reply filed August 18, 2021 the applicant amended claim 15.  
Currently claims 1-19 and 21 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Patent No. 4,646,857) alone.
Regarding Claim 1, Thompson discloses a cutting device comprising: a body (56) including an ultrahard material (Column 4: lines 9-11), the body (56) having a top surface (62), a front surface (60), and a first lateral surface (66), and a second lateral 
One or more locking features (68) located on the first lateral surface (66), the one or more locking features (68) being monolithic to the body (56), the one or more locking features (68) including a locking feature height that is less than a surface height of the first lateral surface (66), wherein the front surface (60) is adjacent the top surface (62), and at least a portion of the first lateral surface (66) is oriented at a surface angle of less than 90 degrees relative to the top surface (62), wherein the one or more locking features (68) cannot be separated from a matrix (53) without plastically deforming or fracturing the matrix (53).
Thompson does not disclose a bottom surface of the body, however it would have been an obvious matter of design choice to modify the bottom face of the applicant’s invention replaced by a bottom edge (65) by having it the first and second lateral surfaces end at an edge instead, since applicant has not disclosed that the bottom face solves any stated problem or is of any particular purpose and it appears that a bottom edge would perform equally well as the bottom face used in the applicant’s invention. 
Regarding Claim 2, Thompson renders obvious the cutting device of claim 1, the ultrahard material (Column 4: lines 9-11) being a polycrystalline diamond.
Regarding Claim 3, Thompson discloses the cutting device of claim 1, wherein the first lateral surface (66) and the second lateral surface (67) form a lateral angle in a range of between 30 degrees and 165 degrees.
Regarding Claim 4, Thompson renders obvious the cutting device of claim 3, further comprising one or more locking features (68) in the second lateral surface (67).
Regarding Claim 5, Thompson renders obvious the cutting device of claim 1, at least one of the one or more locking features (68) having a width at least 2% of a width of the body (56).
Regarding Claim 7, Thompson renders obvious the cutting device of claim 1, wherein at least one of the one or more locking features (68) is elliptical in transverse cross-section.
Regarding Claim 8, Thompson renders obvious the cutting device of claim 1, but does not disclose wherein the one or more locking features (68) comprises an upper locking feature and a lower locking feature, the upper locking feature being closer to the top surface (62) than the lower locking feature however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have multiple identical locking features of the same type as that of Thompson (Figure 5) the existence of which would necessitate that one be placed above the other since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.
Regarding Claim 10, Thompson discloses a cutting assembly comprising: 
A cutting device, the cutting device including, a body (56) including an ultrahard material (Column 4: lines 9-11), the body (56) having a length, a width, a height, a top surface (62), a bottom (65) opposite the top surface (62), a front surface (60) extending between the top surface (62) and the bottom surface, a first lateral surface (66) extending between the top surface (62) and the bottom surface, a cutting edge located between the front surface (60) and top surface (62), and one or more locking features (68) located on the first lateral surface (66), at least a portion of the first lateral surface (66) being oriented at an angle in a range of 30 to 150 degrees relative to the top surface (62); and 
A matrix (53) including a matrix (53) material at least partially surrounding the cutting device, at least part of the matrix (53) engaging at least one of the one or more locking features (68) such that the matrix (53) and the at least one of the one or more locking features (68) mechanically interlock, the matrix (53) applying a compressive stress directly to at least one of the one or more locking features (68).
Thompson does not disclose a bottom surface of the body, however it would have been an obvious matter of design choice to modify the bottom face of the applicant’s invention replaced by a bottom edge (65) by having it the first and second lateral surfaces end at an edge instead, since applicant has not disclosed that the bottom face solves any stated problem or is of any particular purpose and it appears that a bottom edge would perform equally well as the bottom face used in the applicant’s invention. 
Regarding Claim 11, Thompson renders obvious the cutting assembly of claim 10, the matrix (53) material being a brazable material (Column 4: lines 5-8).
Regarding Claim 12, Thompson renders obvious the cutting assembly of claims 10, the matrix contacting the bottom surface of the cutting device but does not disclose covering at least a portion of the top surface of the cutting device. It would have been an obvious matter of design choice to have a portion of the matrix cover the top surface of the cutting device however, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention rendered obvious by Thompson.
Regarding Claim 13, Thompson renders obvious the cutting assembly of claim 10, but does not disclose the cutting edge being an arcuate edge having a radius of curvature greater than the length of the body (56), however it would have been obvious to one having ordinary skill in the art at the time the invention as made to have the straight cutting edge of Thomspon be a arcuate edge instead with a radius of curvature greater than the length of the body since a change in the shape of a prior art device is a design consideration within the skill of the art.  
Regarding Claim 14, Thompson renders obvious the cutting assembly of claim 10, the cutting device being oriented within the matrix (53), the cutting device being oriented with a centerline of the cutting device at an angle relative to an end surface of the matrix (53) greater than 10.

Claims 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Eldredge (U.S. Pub. No. 2018/0363382).
Regarding Claim 15, Thompson discloses a method of manufacturing a cutting assembly, the method comprising: 
Providing a blank of ultrahard material (Column 4: lines 9-11); 
Dividing the blank of ultrahard material (Column 4: lines 9-11) into at least a first cutting device; forming one or more locking features (68) in a lateral surface of the first cutting device, the first cutting device including a top surface, a front surface, a first lateral surface, a second lateral surface, and a bottom surface, the first lateral surface and the second lateral surface extending between the top surface and the bottom surface; 
Positioning a first matrix (53) precursor in contact with at least one of the one or more locking features (68) of the first cutting device and the bottom surface.
Thompson does not disclose the method of creating the cutting device, leaving one skilled in the art at the time of the invention’s filing to consult the relevant art to inquire a method; or 
Curing the first matrix (53) precursor to form a matrix (53), the first matrix (53) precursor being in contact with at least one of the one or more locking features (68) of the first cutting device to produce a first cutting assembly.
Eldredge discloses that laser ablation may be used as a method of forming a cutting element to be imbedded in a matrix by subtracting material away from the ultrahard material used to form it (Paragraph [0028]); and 
Curing the first matrix precursor to form a matrix, the first matrix precursor being in contact with at least one of the one or more locking features of the first cutting device to produce a first cutting assembly (Pararaph [0024]).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used the laser ablation method of Eldredge in the forming as the method of forming the cutting element of Thompson as the omission of a method of forming a cutting element out of a blank of ultrahard material precursor would lead one to consult the relevant art and apply them together. 
Regarding Claim 16, Thompson and Eldredge render obvious the method of claim 15, further comprising at least partially decomposing magnesium carbonate in the ultrahard material (Column 4: lines 9-11) before curing the first matrix (53) precursor (Eldredge: Paragraph [0036]).
Regarding Claim 17, Thompson and Eldredge render obvious the method of claim 15, but does not disclose wherein dividing the blank comprises dividing the blank into at least a first cutting device and a second cutting device.
Examiner takes official notice that it is old and well known to use a large block of material, later cut into smaller blocks of material in order to form machined cutting tools.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have used a smaller block of material, separated from a larger block of the same material in order to form one, and then another cutting device. 
Regarding Claim 18, Thompson and Eldredge render obvious the method of claim 17, but does not disclose further comprising:
 Forming one or more locking features (68) in a lateral surface of the second cutting device; 4Application Serial No. 16/061,669Docket No. IS12.3413-US-PCT Reply to Office Action mailed September 4, 2020 
Positioning a second matrix (53) precursor in contact with at least one of the one or more locking features (68) of the second cutting device; and curing the second matrix (53) precursor in contact with the at least one of the one or more locking features (68) of the second cutting device to produce a second cutting assembly.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to repeat the creation process of the first cutting device and associated matrix in order to create a second cutting device and associated matrix, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.
Regarding Claim 19, Thompson and Eldredge render obvious the method of claim 18, further comprising: 
Positioning the first cutting assembly and second cutting assembly coaxially adjacent to one another with the first cutting device and second cutting devices oriented in opposing directions; and removing material from the first cutting assembly and second cutting assembly to such that the first cutting assembly and second cutting assembly are circular in transverse cross-section (Eldredge : Figure 5).
Regarding Claim 21, Thompson discloses the cutting assembly of claim 10, wherein the one or more locking features (68) are monolithic to the cutting device.

Claims 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Zhang (U.S. Pub. No. 2009/0178855).
Regarding Claim 6, Thompson renders obvious the cutting device of claim 1, further comprising a cutting edge (between 60 and 62) located between the front surface (60) and top surface (62).
Thompson does not disclose the cutting edge being an arcuate edge having a radius of curvature greater than a length of the body (56), 
Zhang discloses a cutting edge being an arcuate edge having a radius of curvature greater than a length of the body (Figure 3) 
It would have been obvious to one having ordinary skill in the art at the time the invention as made to have modified the straight cutting edge of Thompson be a arcuate edge like in the invention of Zhang instead with a radius of curvature greater than the length of the body since a change in the shape of a prior art device is a design consideration within the skill of the art.  
Regarding Claim 9, Thompson renders obvious the cutting device of claim 1, but does not disclose wherein the bottom surface includes one or more locking features thereon. 
Zhang discloses one or more locking features a bottom surface including one or more locking features thereon.
It would have been obvious to one having ordinary skill in the art at the time the invention as made to have modified the bottom edge of Thomson with the bottom surface containing locking features of the body of Zhang since a change in the shape of a prior art device is a design consideration within the skill of the art and the bottom edge and bottom locking features of Thomson and Zhang both serve the purpose of resisting horizontal displacement of the cutting device.  
 



Response to Arguments
Applicant's arguments regarding claims 1, 10 and 15, filed August 18, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 10, and 15 the applicant argues that the feature of a bottom surface, not disclosed in the invention of Thompson, is not rendered obvious as the feature of the bottom surface has many advantages over the invention of Thompson to include: a lack of the increased stress on the matrix caused by the sharp corners of Thompson and the ability to add one or more surface or locking features that would not fit on a bottom edge. 
The examiner respectfully submits, that while a less sharp angle of the cutting element within the matrix would indeed reduce stress the applicants invention also includes sharp edges and corners on the periphery of the bottom surface and there is no limitation specifying that the associated angles of these edges and corners be any less sharp than the angles of the invention of Thompson. The applicant’s invention therefore does not currently describe an advantage over the invention of Thompson in this regard. The examiner also respectfully submits that while the bottom surface of Thompson does not have the ability to support a locking feature in the manner of the applicant’s invention, limitations specifying that the bottom surface be capable of supporting these locking features are also not present in the independent claims, therefore preventing the applicant’s invention, as currently described, from being superior in this regard. 
Applicant’s arguments, see reply, filed August 18, 2021, with respect to claim 9 has been fully considered and is persuasive.  The rejection of claim 9 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679  

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679